Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Contact : Kevin Murphy 585-218-4210 Pro-Fac Announces Full Quarterly Dividend, Intention to Reduce Future Dividends Fairport, N.Y., April 3, 2009Pro-Fac Cooperative, Inc. (Pro-Fac or the Cooperative) (Nasdaq-CM: PFACP), an agricultural cooperative, today announced a $0.43 per share dividend, payable April 30, 2009, to shareholders of record of its Class A cumulative preferred stock at the close of business on April 15, 2009. The Cooperative also announced that future quarterly dividends, beginning with the July 31, 2009 dividend, if declared by its Board of Directors, are expected to be at the rate of $0.20 per share. The lower $0.20 rate is expected to continue indefinitely and will preserve approximately $1.2 million in cash for Pro-Fac on an annual basis. The Pro-Fac Board understands the importance of conserving operating funds in order to maintain a viable enterprise, said
